Citation Nr: 0608821	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  03-19 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
glaucoma.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton

INTRODUCTION

The veteran served on active duty from May 1952 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).  In that rating decision, the RO granted service 
connection for glaucoma and assigned that disability a 10 
percent disability rating, effective from February 2002.  
That rating has remained in effect since then.   

In November 2005, the veteran testified before the 
undersigned during a Travel Board hearing at the RO.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an initial disability rating in excess 
of 10 percent for glaucoma.  The Board has determined that 
additional development is necessary prior to completion of 
its appellate review of that claim for the following reasons.

During a November 2005 Travel Board hearing, the veteran 
testified that he was receiving treatment for his glaucoma at 
Lackland Air Force Base.  He indicated that he most recently 
underwent examination for his glaucoma in November 2005 at 
Lackland AFB.

At the time of the hearing, he submitted two reports of 
single field analysis conducted at Lackland AFB, which 
provide a graphical depiction of loss of field of vision with 
respect to both eyes.  The veteran did not submit any 
associated report interpreting these documents with respect 
to the extent of loss of field of vision.  At that time, he 
also submitted a statement in which he indicated that he had 
received treatment for his glaucoma at Lackland AFB from 
April 2002 to the present.  Other than the two reports 
discussed above, the claims file does not contain any 
treatment records from Lackland AFB between April 2002 and 
the present.

The RO should obtain from Lackland AFB any records of 
treatment for glaucoma since April 2002, including any 
medical reports associated with the November 2005 examination 
of the veteran's loss of field of vision.  The RO should also 
obtain any pertinent VA records of treatment since November 
2005.

Additionally, this appeal involves the propriety of the 
initial rating following an award of service connection.  As 
such, the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the 
elements of a claim for service connection, including notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman, 
Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. Vet. App. 
March 3, 2006).  However, in this case, the notice provided 
to veteran is inadequate as regards these latter two 
elements.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish both (a higher) disability rating for the service-
connected glaucoma and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a higher 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. March 3, 2006).

2.  The RO should take the appropriate 
steps to obtain all medical records of 
treatment for the veteran's glaucoma from 
April 2002 to the present from Lackland 
Air Force Base, to specifically include 
all clinical interpretive reports 
associated with a single field analysis of 
the loss of field of vision conducted in 
November 2005.

3.  The RO should take the appropriate 
steps to obtain all VA medical records of 
treatment for the veteran's glaucoma from 
November 2005 to the present.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claim on appeal.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


